                    Case 1:18-cv-11524-RA Document 73 Filed 01/06/21 Page 1 of 1
                                                                                            15 Warren Street, Suite 36
                                                                                        Hackensack, New Jersey 07601

                                                                                              1 Liberty Plaza, 23rd Floor
                                                                                          c/o Michael J.S. Pontone, Esq
                                                                                            New York, New York 10006

                                                                                                  Phone 201-518-9999
                                                                                                    Fax 201-479-9955
Joshua M. Lurie, Esq. (licensed in NY, NJ, VT)                                          Email info@luriestrupinsky.com
Eugene Strupinsky, Esq. (licensed in NY)
Damian Albergo, Esq. (of Counsel, Licensed in NY, NJ)
Michael J.S. Pontone, Esq. (of Counsel, Licensed in NY, NJ)
Paul Hirsch, Esq. (of Counsel, Licensed in NY)

                                         January 6, 2021
   Via ECF
   Hon. Ronnie Abrams, U.S.D.J.
   United States District Court for the
   Southern District of New York
   Thurgood Marshall United States Courthouse
   40 Foley Square, Courtroom 1506
   New York, New York 10007

               Re:         Sarit v. Westside Tomato, Inc., et al.
                           Civil Case No. 1:18-cv-11524-RA

   Dear Judge Abrams,

          Please accept this letter as a joint submission by all parties to advise of the status of
   discovery.

            The parties, due to various reasons including counsel for Plaintiff’s unfortunate diagnosis
   of the illness that resulted in being out of the office for a month, have been unable to proceed into
   formal discovery.

          Further, as there are pending motions to amend and dismiss, the parties believe that the
   discovery schedule needs amendment to take into consideration the anticipated status of the case.
   The parties do not believe that this will cause prejudice to either party as both sides await clarity
   as to what the final claims will be for discovery purposes.

           The Parties request that, after ruling on the two pending motions, that the Court set a case
   management conference to set a final discovery schedule which shall also include an application
   for provisional certification of the collective pursuant to the FLSA.

                                                              Respectfully submitted,




                                                              Joshua M. Lurie, Esq.
   JML:me

   cc:         All counsel (via ECF)
